                                            Case 3:20-cv-04040-SI Document 71 Filed 08/02/21 Page 1 of 4




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     EVENTBRITE, INC.,                                  Case No. 20-cv-04040-SI
                                   6                    Plaintiff,
                                                                                            ORDER RE DISCOVERY DISPUTE
                                   7              v.                                        LETTER NO. 2
                                   8     M.R.G. CONCERTS LTD., et al.,                      Re: Dkt. No. 61
                                   9                    Defendants.

                                  10

                                  11          For the reasons set forth below, the Court GRANTS in part and DENIES in part defendant’s

                                  12   challenge to privilege designations. Dkt. No. 61 (Joint Discovery Dispute Letter No. 2).1
Northern District of California
 United States District Court




                                  13

                                  14                                         LEGAL STANDARD

                                  15          In general, parties may obtain discovery regarding any matter, not privileged, that is

                                  16   “relevant to any party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P.

                                  17   26(b)(1). Factors to consider include “the importance of the issues at stake in the action, the amount

                                  18   in controversy, the parties’ relative access to relevant information, the parties’ resources, the

                                  19   importance of the discovery in resolving the issues, and whether the burden or expense of the

                                  20   proposed discovery outweighs its likely benefit.” Id. An item need not be admissible in evidence

                                  21   to be discoverable. Id.

                                  22

                                  23                                              DISCUSSION

                                  24          The instant discovery dispute concerns MRG’s challenges to (1) Eventbrite’s various

                                  25   privilege redactions on seven documents, and (2) Eventbrite’s claw back of an allegedly privileged

                                  26   email. Dkt. No. 61 (Disc. Dispute Letter No. 2).

                                  27
                                              1
                                  28            For ease of reference, page numbers refer to the ECF branded number in the upper right
                                       corner of the page.
                                            Case 3:20-cv-04040-SI Document 71 Filed 08/02/21 Page 2 of 4




                                   1                  A. Redacted Emails

                                   2           Under federal common law, attorney-client privilege may be invoked as to a communication

                                   3   made between privileged persons in confidence for the purpose of obtaining or providing legal

                                   4   assistance or advice for the client. See Fed. R. Civ. P. 26(b)(5).

                                   5           Here, MRG argues plaintiff Eventbrite improperly redacted seven emails asserting privilege

                                   6   claims. Dkt. No. 61 at 1 (Disc. Dispute Letter No. 2). Further, MRG argues these emails relate to

                                   7   the “central issue in this action regarding Eventbrite’s purported justified denial of MRG’s advance

                                   8   request,” and thus MRG should have access to the redacted portions since Eventbrite relies upon

                                   9   them for its merits arguments. Id.

                                  10           Eventbrite alleges through a document-by-document explanation why each attorney-client

                                  11   privilege designation should stand. Id. at 3-5. Eventbrite describes how it surgically redacted the

                                  12   privileged portions of the email chains and left much of the email correspondence unredacted and
Northern District of California
 United States District Court




                                  13   intact.2 Id.

                                  14           After conducting in camera review of all the documents, the Court DENIES defendant’s

                                  15   challenge to privilege redactions of the following six privileged documents: EB003983, EB004002,

                                  16   EB004011, EB029299, EB029330, and the Andy Donner document.                 Each redaction in the

                                  17   aforementioned documents contains legal advice or legal assistance protected under the attorney-

                                  18   client privilege. Fed. R. Civ. P. 26(b)(1). Further, the Andy Donner document contains pertinent

                                  19   information enabling Eventbrite attorneys to provide legal advice, which falls under attorney-client

                                  20   privilege protection as well.     Upjohn Co. v. United States, 449 U.S. 383 (1981) (holding

                                  21   communications from employees to Upjohn counsel are protected against compelled disclosure

                                  22   when used to enable attorneys to provide legal advice).

                                  23           However, with respect to EB003979, the Court finds only the redacted line in the March 19,

                                  24   2020 email sent by Ali McCloud at 9:31 am to be privileged. The other two redactions in the email

                                  25   sent by Julia Hartz on March 19 at 12:40 pm and the email sent by Andy Donner at 12:55 pm are

                                  26
                                  27
                                               2
                                                For instance, in an email from Eventbrite’s counsel to the CFO seeking legal advice,
                                       Eventbrite redacted a passage it identified as legal analysis but did not redact subsequent
                                  28   communication or follow-up messages not seeking or reflecting advice. See Dkt. No. 61 at 3-5
                                       (Disc. Dispute Letter No. 2).
                                                                                     2
                                               Case 3:20-cv-04040-SI Document 71 Filed 08/02/21 Page 3 of 4




                                   1   not privileged. Therefore, the Court GRANTS in part and DENIES in part defendant’s challenge

                                   2   of the privilege assertions in EB003979 and the document should be reproduced with the redactions

                                   3   changed accordingly.

                                   4

                                   5                   B. Claw-Back Email

                                   6            Claiming inadvertent disclosure and privilege, Eventbrite clawed back an email after MRG

                                   7   read the correspondence and asked Eventbrite deponents about the content at two depositions. Dkt.

                                   8   No. 61 at 1-2 (Disc. Dispute Letter No. 2). Eventbrite provided a redacted copy of the email in

                                   9   disclosures to MRG, but accidentally produced two unredacted versions to MRG as well. Id. at 5.

                                  10   MRG contends (1) the clawed-back email was not privileged, and (2) even if the email was

                                  11   privileged, Eventbrite waived its privilege by not objecting when the email was used in the initial

                                  12   deposition (Eventbrite objected in a subsequent deposition). Id. at 2.
Northern District of California
 United States District Court




                                  13            Under federal common law, attorney-client privilege may be invoked as to a communication

                                  14   made between privileged persons in confidence for the purpose of obtaining or providing legal

                                  15   assistance or advice for the client. See Fed. R. Civ. P. 26(b)(5).

                                  16            For privilege requirements, Eventbrite alleges the email did not expressly request legal

                                  17   advice but is nonetheless privileged because (1) the email is from Eventbrite’s account management

                                  18   team to the legal team, (2) the email was sent to evaluate “legal implications” of MRG’s demand

                                  19   for advance payment, and (3) the email’s legal purpose is verified by employee testimony in a

                                  20   corresponding deposition. Dkt. No. 61 at 5 (Disc. Dispute Letter No. 2).

                                  21            MRG argues (1) the email is not privileged because counsel was merely copied on the email,

                                  22   which is insufficient to invoke privilege, and (2) there was no legal advice stated or requested. Id.

                                  23   at 2.

                                  24            After in camera review, the Court finds attorney-client privilege does not apply to the

                                  25   clawed-back email redactions and GRANTS defendant’s challenge to privilege assertions.

                                  26   Although attorneys are copied on the email, the content of the email itself does not pertain to legal

                                  27   assistance or advice protected under the attorney-client privilege.      Rather, the email restates

                                  28   agreements made in the Eventbrite and MRG contract and a note on MRG’s temperament. Such
                                                                                         3
                                            Case 3:20-cv-04040-SI Document 71 Filed 08/02/21 Page 4 of 4




                                   1   content is not protected by privilege, and an email is not privileged merely because an attorney is

                                   2   copied as a recipient. See United States v. Chevron Texaco Corp., 241 F.Supp. 2d 1065, 1075 (N.D.

                                   3   Cal. 2002); see Zelaya v. Unicco Service Co., 682 F.Supp. 2d 28, 39 (D.D.C. 2010); see 6 Moore’s

                                   4   Federal Practice – Civil § 26.49 (2021).

                                   5

                                   6                                              CONCLUSION

                                   7
                                              For the foregoing reasons, the Court:
                                   8

                                   9          (1) DENIES defendant’s challenge to the privilege assertions of six of the Eventbrite
                                  10              documents—EB003983, EB004002, EB004011, EB029299, EB029330, and the Andy
                                  11              Donner document.
                                  12          (2) GRANTS defendant’s challenge to the privilege assertion of Eventbrite’s clawed-back
Northern District of California
 United States District Court




                                  13              email, EB024669, as all proposed redactions did not involve legal assistance, advice, or
                                  14              communication objectively reasonable to be confidential.
                                  15          (3) GRANTS in part and DENIES in part defendant’s challenge to the privilege assertions
                                  16              with respect to EB003979. Eventbrite must produce unredacted the (1) message sent
                                  17              from Julia Hartz on March 19th, 2020 and (2) the message sent from Andy Donner on
                                  18              March 19th, 2020. However, plaintiff may redact the March 19th, 2020 email sent at
                                  19              9:31 AM by Ali McCloud.
                                  20
                                              Plaintiff must reproduce the documents in accordance with the Court’s Order above on or
                                  21
                                              before Friday August 16th, 2021.
                                  22

                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: August 2, 2021
                                  25
                                                                                      ______________________________________
                                  26                                                  SUSAN ILLSTON
                                                                                      United States District Judge
                                  27

                                  28
                                                                                       4
